Citation Nr: 0943664	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right shoulder tendonitis, status post arthroscopic superior 
labrum anterior posterior (SLAP) repair, to include whether a 
reduction from a 50 percent rating to a 10 percent rating was 
proper.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  An October 2005 rating decision granted service 
connection for right shoulder tendonitis, status post 
arthroscopic labrum anterior posterior (SLAP) II repair and 
assigned a prestabilization evaluation of 50 percent.

2.  A May 2006 rating decision proposed to reduce the rating 
for status post arthroscopic labrum anterior posterior (SLAP) 
II repair to 10 percent disabling based upon the findings of 
a February 2006 VA examination which indicated that the 
Veteran's shoulder had stabilized and improved.  The Veteran 
was informed of the proposed rating reduction in a May 2006 
letter and had 60 days to submit additional evidence.

3.  A July 2006 rating decision reduced the evaluation for 
the Veteran's right shoulder disability to 10 percent, August 
1, 2006.

 4.  An April 2009 rating decision found that the June 2006 
rating action contained clear and unmistakable error.  A 10 
percent evaluation was assigned from October 1, 2006.

5.  The record demonstrates that the Veteran's right shoulder 
disability had stabilized at the time of the reduction in 
rating.

6.  The severity of the Veteran's right shoulder disability 
most closely approximates limitation of the arm at shoulder 
level.  

CONCLUSIONS OF LAW

1.  The April 2009 rating decision which reduced the 
evaluation for the Veteran's right shoulder disability from 
50 percent , effective October 1, 2006, was proper.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.105 (2009).

2.   A 20 percent rating is warranted for right shoulder 
tendonitis, status post arthroscopic superior labrum anterior 
posterior (SLAP) repair.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59 
4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In May 2006, the RO sent the Veteran a letter explaining the 
proposed reduction in VA benefits for his service-connected 
shoulder condition.  The letter, along with an enclosed May 
2006 rating decision, explained that the RO proposed to 
reduce the Veteran's disability rating based on medical 
evidence of record that showed some improvement.  The May 
2006 letter notified the Veteran that he could "submit 
medical or other evidence to show that we should not make 
this change."  The Veteran was advised to submit any such 
evidence within 60 days.

A May 2008 letter advised the Veteran of the information and 
evidence required to substantiate his claim for an increased 
rating.  The May 2008 letter included notice of how 
disability ratings are determined.   The Board notes that the 
Veteran was not provided with notice of how effective dates 
are determined.  

The Veteran was not provided with notice of how effective 
dates are determined.
The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In this case, 
the Veteran has not demonstrated any prejudicial or harmful 
error in VCAA notice.  See Shinseki v. Sanders, supra.

For the reasons discussed above, the Board finds that VA has 
fulfilled the requirements of the duty to notify under the 
VCAA. 

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The service 
treatment records and relevant post-service medical records 
identified have been obtained and associated with the claims 
file.  The Veteran has also been afforded a VA examination, 
from which an opinion was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist.  

II.  Analysis of Claim

The Veteran had active duty service from June 1985 to June 
2005.  The Veteran underwent arthroscopic surgery on his 
right shoulder in April 2005 while still on active duty 
service.  The Veteran filed a claim for service connection 
for his right shoulder disability prior to his discharge from 
service.  

An October 2005 rating decision granted service connection 
for right shoulder tendonitis, status post arthroscopic 
superior labrum anterior posterior (SLAP) II repair.  The RO 
assigned a 50 percent rating pursuant to 38 C.F.R. § 4.28.  
Under 38 C.F.R.§ 4.28 a prestabilization rating may be 
assigned from the date of service discharge, in lieu of 
ratings prescribed elsewhere, under the conditions stated for 
disability from any disease or injury.  See 38 C.F.R. § 4.28 
(2009).  An unstabilized condition with severe disability 
such that substantially gainful employment is not feasible or 
advisable warrants a 100 percent rating.  Id.  An unhealed or 
incompletely healed wound or injury that will likely cause a 
material impairment to employability warrants a 50 percent 
evaluation. Id.  Prestabilization ratings are for assignment 
in the immediate post discharge period and will continue for 
a 12 month period.  Id.  The RO assigned a 50 percent 
prestabilization rating from July 1, 2005 for unhealed or 
incompletely healed wounds or injuries.  

In May 2006, the RO proposed to reduce the Veteran's 
evaluation to 10 percent disabling.  The RO based the 
proposed reduction on a February 2006 VA examination which 
indicated that the Veteran's right shoulder disability had 
stabilized and improved.  The Veteran was notified of the 
proposed reduction in a May 2006 letter.   

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e) (2009).

Initially, the Board finds that the RO has complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the Veteran's disability evaluation.  The RO issued a rating 
decision and notification letter in May 2006, advising the 
Veteran of his right to present additional evidence within 60 
days of receipt of the letter and request a hearing.  In 
addition, the July 2006 rating decision effectuating the 
termination was not issued until the appropriate time period 
had elapsed.  Thus, the Board finds that the requirements of 
38 C.F.R. § 3.105(e) were met.

The next question for consideration, therefore, is whether 
the reduction was proper based on applicable regulations.  
The Board notes that the provisions of 38 C.F.R.
§ 3.344(a), which apply to evaluations in effect for five 
years or more, are not for application in this case.  Rather, 
the provisions of 38 C.F.R. § 3.344(c) which concern 
disabilities that have not stabilized, are applicable.  That 
regulation provides that, with respect to a disability rating 
in effect for less than five years, as here, reexaminations 
disclosing improvement will warrant a rating reduction.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The rating criteria for shoulder and arm disabilities are set 
forth in Diagnostic Codes 5200 through 5203.  The Board notes 
that the Veteran is right-handed, thus the criteria 
pertaining to the major extremity are applicable.  See 38 
C.F.R. § 4.69 (2009). 

Under Diagnostic Code 5200, ratings ranging from 30 to 50 
percent are assignable for ankylosis of the major 
scapulohumeral articulation.  38 C.F.R. § 4.71a, DC 5200 
(2009).

Under Diagnostic Code 5201, a 20 percent evaluation is 
assignable for limitation of major or minor arm motion at 
shoulder level.  A 30 percent rating is assignable for 
limitation of motion of the major arm midway between the side 
and shoulder level.  A maximum rating of 40 percent is 
assignable for limitation of motion of the major arm to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2009).

According to Diagnostic Code 5202, impairment of the humerus, 
with recurrent dislocation of the major shoulder at the 
scapulohumeral joint, is assigned a 20 percent evaluation 
with infrequent episodes of dislocation and guarding of 
movement only at shoulder level.  A 30 percent evaluation is 
assigned with frequent episodes and guarding of all arm 
movements, if the major arm is affected.  38 C.F.R. Part 4, 
Diagnostic Code 5202 (2009).  This Diagnostic Code further 
provides a 50 percent evaluation for fibrous union of the 
major humerus; a 60 percent evaluation for nonunion (false 
flail joint) of the major humerus and an 80 percent 
evaluation for loss of the head of the major humerus (flail 
shoulder).

Diagnostic Code 5203 pertains to clavicular or scapular 
impairment.  A 20 percent rating is warranted for dislocation 
of the clavicle or scapula (major) or for nonunion with loose 
movement.  This rating code does not provide for a rating in 
excess of 20 percent  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2009).

The Veteran had a VA examination in June 2005.  The examiner 
noted that the Veteran had been in a sling since his surgery.  
The examiner noted that the Veteran was very tight because of 
the postoperative immobilization.  Therefore, in order not to 
jeopardize his surgery, no active motion was performed.  With 
gentle passive range of motion, the Veteran had 90 degrees of 
forward elevation, 80 degrees abduction, 30 degrees of 
external rotation, and internal rotation to the posterior 
iliac crest.  No strength testing was done because the 
Veteran had not begun postoperative physical therapy.  The 
examiner diagnosed right shoulder status post arthroscopic 
superior labrum anterior posterior II  repair with residual 
decreased range of motion secondary to postoperative 
immobilization and mild to moderate functional impairment.

At a February 2006 VA examination, the Veteran reported pain 
in the mid and posterior aspect of the shoulder with 
accompanying stiffness and weakness.  The Veteran reported 
pain with reaching, lifting over his head and overhead 
lifting activities.  The Veteran reported that he did not use 
a sling or immobilization device.  On physical examination, 
the examiner noted deep tendon reflexes, biceps, triceps and 
brachioradialis 2+ and equal.  Motor examination of the upper 
extremities was intact.  Sensory examination of the upper 
extremities was intact to pin and light touch.  Examination 
of the right shoulder showed tenderness of the posterior 
aspect, as well as over the mid portion.  There were well-
healed arthroscopic portal incisions.  The range of motion of 
the right shoulder revealed forward flexion of 170 degrees, 
extension of 50 degrees, external rotation of 90 degrees, 
internal rotation of 90 degrees, abduction to 155 degrees 
with pain noted at maximum positive and adduction of 90 
degrees.  There was no palpable defect in the rotator cuff.  
With repetitive internal and external rotation there was 
slight clicking noted over the anterior aspect of the 
shoulder.  The VA examiner noted that the wounds were well-
healed.  The range of motion was not additionally limited by 
pain, weakness, fatigue, or lack of endurance following 
repetitive testing.
An August 2007 VA examination noted that the Veteran 
continued to have painful difficulties with the shoulder.  He 
reported that rotary motions such as throwing and swimming 
were too painful.  Overhead type of work was associated with 
a sharp pain in the shoulder.  The Veteran reported that he 
was able to perform his occupational activities without 
disability despite the pain in his shoulder.

On physical examination, the VA examiner indicated that there 
was no atrophy or deformity.  The Veteran had abduction of 
175 degrees with slight anterior shoulder pain.  He had 
flexion of 170 degrees with anterior pain.  It was noted that 
there was slight anterior shoulder pain with extension of 35 
degrees.  The VA examiner noted that rotation of the 
shoulders was measured passively at 90 degrees of abduction 
with very definite limitation of motion of the right 
shoulder.  The examiner indicated that the Veteran had 
external rotation of 75 degrees on the right compared to a 
full 90 degrees on the left and very definite limitation of 
internal rotation to 20 degrees on the right compared to 85 
degrees on the left.  The examiner noted that the Veteran 
would appear to have a disability in association with any 
activity involving rotary type movements, as well as vigorous 
pushing, pulling and lifting, including work overall.

VA outpatient treatment records show ongoing treatment for 
persistent right shoulder pain.  A January 2008 orthopedic 
surgery noted atrophy of the right shoulder muscles.  It was 
noted that the Veteran had excellent range of motion and 
strength of 4/5 in the right shoulder.  VA outpatient 
treatment notes dated in September 2008 noted full active 
range of motion of the right shoulder and good cuff strength.  
The Veteran had pain with the O'Brien test.

After a careful review of the record, the Board concludes 
that the RO complied with due process requirements for 
reducing the rating assigned.  The Veteran received 
appropriate notice of the proposed reduction.  With regard to 
the Veteran's claim for an increased rating, the Board finds 
that a 20 percent rating is warranted under Diagnostic Code 
5201.  In this regard, the Board notes that VA examinations 
and VA treatment reports have not specifically indicated 
objective findings of limitation of motion of the arm at the 
shoulder level.  The Board must also consider functional 
impairment.  Deluca, supra.   VA examiners have noted 
additional functional limitation of the shoulder due to pain.  
VA examiners have indicated that the functional impairments 
caused by right shoulder pain include difficulty with lifting 
and reaching and clicking of the shoulder with repetitive 
motion.  Therefore, in light of DeLuca, the Board finds that 
the Veteran's disability more nearly approximates limitation 
of motion of the arm at shoulder level, which warrants a 20 
percent rating under Diagnostic Code 5201.  A higher rating 
is not warranted under Diagnostic Code 5201 because the 
evidence does not show limitation of motion of the arm midway 
between side and shoulder level.  

The Board has also considered the other diagnostic codes 
pertaining to shoulder disabilities.  There is no evidence in 
this case of findings that would warrant a higher evaluation 
under any of the other diagnostic codes governing arm and 
shoulder injuries.  For instance, the record does not reflect 
findings of ankylosis of the scapulohumeral articulation 
(Diagnostic Code 5200) or impairment of the humerus 
(Diagnostic Code 5202) or impairment of the clavicle or 
scapula (Diagnostic Code 5203).  Accordingly, the Board 
concludes that a rating in excess of 20 percent is not 
warranted under those codes. 

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the Veteran's right shoulder disability, 
alone, because marked interference with employment (beyond 
that contemplated in the evaluation assigned) or necessitates 
frequent periods of hospitalization.  Accordingly, the 
Veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The reduction of the 50 percent pre-stabilization rating 
assigned for the veteran's right shoulder disability was 
proper.  To this extent, the appeal is denied.  

A 20 percent rating is granted for right shoulder tendonitis, 
status post arthroscopic labrum anterior posterior (SLAP) II 
repair, subject to regulations governing the payment of 
monetary benefits.  To this extent, the appeal is allowed.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


